Brogden, J.,
dissenting: The plaintiff Keller testified on cross-examination as follows:
“I told Mr. Pritchard my attorney, before he drafted the complaint, that the sun was shining against these lights that morning and it was hard to tell the green from the red. That is true, I told him that.
“Q. So then on that morning, Mr. Keller, both lights were showing there, the sun shining? Answer: Yes the sun was shining that morning.
“Q. (By the court.) He asked you whether both lights were shoAving, because the sun was shining against them? Answer: Both lights were shoAving more, but the green light was showing most. The red light did not show plain but the green light did.
“The red light did not show plain, but it showed a little bit, not plain like you could see the green one. To a certain extent you could see both lights. When the red is showing it sometimes is dim, but before I went on the track I could see the red light some little bit but the green light showed the brightest.
“The sun shined against both and showed against them both and that was because they were poorly hooded, and that is true, and when I told him the sun was shining against those two lights, making it hard to tell Avhich Avas on the green or red. I told him the truth, and I told him that Avas the condition the day I Avent on there, on the morning I drove up there the light did show green then. Afterward I have been going back and foi-Avard across there to see Avhat caused this accident, and I seen .the reflection of the sun, it caused both lights to shoAv bright and you *280could not tell much, about them at all; but when I drove up' there the morning of the accident, the green light did show brightest, the green light showed to be the brightest and I drove on and had the accident.”
Consequently, from the plaintiff’s own narrative, there was a confusion of signals. One said “go ahead, the way is clear.” Another said: “Stop! a train is upon you.”
Under such circumstances, what ought a man of reasonable prudence to do ? The plaintiff chose to gamble with the situation and thus moved ahead at his peril and therefore ought to abide the result of his own calm deliberate act.